Case 1:16-cr-00370-CM Document 327-1 Filed 09/30/18 Page 1 of 2




                ATTACHMENT A
        Case 1:16-cr-00370-CM Document 327-1 Filed 09/30/18 Page 2 of 2



                                 Block-by-Block Foundation



FHLB Boston (witness George Maroun)

      Deutsche Bank entered into a fixed vs. 3-month swap with FHLB Boston as counterparty
       on May 2, 2006. (GX 1-514.)

      Timothy Parietti testified that GX 1-514 was Andrew Smoler’s trade based on its terms.
       (Prelim. Tr. 1134:6-1136:7.)

      Mr. Smoler was supervised by Matthew Connolly on NY’s MMD desk in 2006 (Prelim.
       Tr. 1029:20-1030:1) and was a co-conspirator for purposes of admissibility (id. at
       1129:20-22; GX 1-040 and 1-041).

FHLB Indianapolis (witness Cindy Konich)

      Deutsche Bank entered into a fixed vs. 3-month swap with FHLB Indianapolis as
       counterparty on April 7, 2006. (GX 1-513.)

      Mr. Parietti testified that GX 1-513 was Mr. Smoler’s trade based on its terms. (Prelim.
       Tr. 1136:8-21.)

      Mr. Smoler was supervised by Matthew Connolly on NY’s MMD desk in 2006 (Prelim.
       Tr. 1029:20-1030:1) and was a co-conspirator for purposes of admissibility (id. at
       1129:20-22).

FHLB Atlanta (witness Annette Hunter)

      Deutsche Bank entered into fixed vs. 3-month swaps with FHLB Atlanta as counterparty
       on June 29, 2006 (GX 1-544), and December 13, 2007 (GX 1-545).

      Mr. Parietti testified that GX 1-544 was Mr. Smoler’s trade based on its terms (Prelim.
       Tr. 1164:19-1165:16), and that GX 1-545 was David Park’s trade based on its terms (id.
       at 1165:17-1166:4).

      Mr. Smoler was supervised by Matthew Connolly on NY’s MMD desk in 2006 (Prelim.
       Tr. 1029:20-1030:1) and was a co-conspirator for purposes of admissibility (id. at
       1129:20-22). Mr. Park was supervised by Mr. Connolly on NY’s MMD desk in 2007
       (Prelim. Tr. 1166:5-6), and was a co-conspirator for purposes of admissibility (id. at
       1011:14-1012:12).
